Citation Nr: 1444321	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-29 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified at a Board videoconference hearing in November 2013 and a copy of that transcript is of record.  While testimony was taken on the issue of entitlement to a compensable rating for bilateral hearing loss, further review of the claims file reveals that the Veteran decided to not perfect an appeal on this issue.  Specifically, in response to the September 2011 statement of the case, the Veteran filed VA Form 9 in October 2011 in which he checked box 9.b. and limited his appeal to the service connection issue.  Therefore, the scope of appellate review is limited to the service connection issue, and clarification of intent to seek increased compensation for bilateral hearing loss is REFERRED to the RO for appropriate action.  

A review of the Veteran's Virtual VA claims file reveals VA treatment records dated March 2011 to November 2011 and the November 2013 Board hearing transcript.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his low back disability is related to his military service.  

Low Back Disability

The Veteran's October 1969 enlistment examination recommended x-rays of the Veteran's dorsal spine.  On his October 1969 enlistment report of medical history, the Veteran reported a history of back trouble.  The examiner noted a letter from Dr. P regarding chest and back pain.  The Board notes that in a March 1968 letter, Dr. P reported that the Veteran had chest and back pain that began in January 1967.  Dr. P also noted that spinal x-rays showed some narrowing of the anterior portion of the body of T6.  The Report of Medical Examination contains a May 1970 addition noting a PULHES profile of "2" for the Veteran's back.  See Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) (noting "'L' or 'lower extremities' includes 'the feet, legs, pelvic girdle, lower back musculature, and the lower spine (lower lumbar and sacral) in regard to strength, range of motion, and general efficiency.").  The "U" stands for "upper extremities" which includes the hands, arms, shoulder girdle, and upper spine (cervical, thoracic, and upper lumbar) in regard to strength, range of motion, and general efficiency.  In June 1970, the Veteran was treated for back pain.  X-rays of the thoracic and lumbosacral spine were within normal limits.  The Veteran's December 1971 report of medical examination found the Veteran's spine and other musculoskeletal were normal.  On his separation report of medical history, the Veteran initially checked back trouble but then noted no history of back problems.  

A June 2003 VA treatment record shows that the Veteran was diagnosed with degenerative joint disease of the lumbar spine. 

The Veteran was afforded a VA examination in June 2010.  The examiner provided a diagnosis of degenerative joint and disc disease of the lumbar spine.  The examiner noted that lumbar spine films revealed the following:  grade I of IV spondylolisthesis of L4 on L5 associated with narrowing of the L4-5 intervertebral disc space and facet joint hypertrophic changes; moderate disc space narrowing at L3-4 associated with prominent anterior and posterior osteophytes; mild disc space narrowing at L5-S1; and diffuse facet degenerative changes.  The examiner concluded that it was less likely as not that the Veteran's low back condition was aggravated by military service.  The examiner explained that the Veteran had back problems since 14 years of age.  The examiner noted that although the Veteran did go on a few occasions for back pain during military service, there was no particular precipitating factor noted for the back pain, only the history of back pain since 14 years of age.  The examiner also noted that the earliest notes found in the claims file regarding the Veteran's back were in 2004.  The examiner explained that there was a gap in any documentation between 1971 and 2004 regarding low back complaints.  The examiner further explained that since the complaints seem to have reappeared around 2004, an obvious precipitating factor would be the Veteran's rising weight.  

Thereafter, in the September 2010 notice of disagreement the Veteran reported that he sustained an "original injury" in "June 1971" in which he "tripped over the trails of a 155 Howitzer with a 155 pro jo in [his] hands."  He maintained that from that day forward, he had had problems with his back.  In the October 2011 VA Form 9 the Veteran reported that he did not receive medical treatment.  At the hearing, the Veteran testified that he was taken to the hospital and underwent x-rays but the films showed no "damage."  He was placed on light duty but it entailed "ammo detail" involving handling big boxes which aggravated his back problems.  

The Board notes that a veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b).

Here, the Veteran reported a pre-service history of back pain which was accompanied by medical evidence of findings associated with the dorsal (ie., middle or thoracic) spine-specifically, T6.  Thus, a defect of the lumbar spine (L1-L5) was not noted upon the Veteran's entrance into military service.  Therefore, the presumption of soundness attaches and only clear and unmistakable evidence that demonstrates that the disability existed prior to service and was not aggravated by service may rebut the presumption.  See 38 U.S.C.A. § 1111;  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (providing that the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service).  As such, while the VA examiner concluded that it was less likely as not that the Veteran's low back condition was aggravated by service, VA regulations pertaining to the rebuttal of the presumption of soundness require the highly stringent standard of clear and unmistakable evidence that the veteran's disease or injury existed prior to service and clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.   Additionally, the June 2010 VA examiner did not address an October 1972 VA examination for another claimed disability that revealed that the Veteran complained of thoracic pain.  Therefore, the Board finds that a remand is necessary in order to obtain an addendum opinion.  Service personnel records should be obtained as well.  The Veteran also reported that he received social security disability benefits.  Records from the SSA should be obtained as well. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete service personnel records. 

2. Obtain a copy of any SSA decision awarding disability benefits for the Veteran and copies of all medical records upon which any such SSA disability benefit award was based.

3. Thereafter, return the Veteran's claims file and a copy of this remand to the examiner that performed the June 2010 VA examination for an addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

The examiner is advised that the Veteran contends that he originally injured his back in service when he "tripped over the trails of a 155 Howitzer with a 155 pro jo in [his] hands"  and thereafter, he handled big boxes of ammunition which aggravated his back.  He contends that from that day forward, he had had problems with his back.  

(a) The examiner should determine whether it is clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's degenerative joint and disc disease of the lumbar spine existed prior to service.  The examiner must discuss the Veteran's complaints of back pain and the x-ray findings associated with the thoracic spine upon his entry into military service.  The examiner must discuss the October 1972 VA examination report finding of thoracic pain.    

(b) If the Veteran's degenerative joint and disc disease of the lumbar spine clearly and unmistakably preexisted service, the examiner should determine whether it is clear and unmistakable (i.e., highest degree of medical certainty) that his low back disorder WAS NOT aggravated beyond the natural progress of the disorder by his active military service.  In other words, the examiner should determine whether it is clear and unmistakable that there was no increase in the severity of his low back disorder during service; or, that it is clear and unmistakable that any increase in the severity of his low back disorder was due to the natural progress of that pre-existing condition.  The examiner must discuss the Veteran's complaints of back pain and the x-ray findings associated with the thoracic spine upon his entry into military service.  The examiner must discuss the October 1972 VA examination report finding of thoracic pain.    

(c) If the degenerative joint and disc disease of the lumbar spine DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) pre-exist service, is it at least as likely as not (50 percent probability or greater) that the currently diagnosed low back disorder is etiologically related to the Veteran's military service?  

The examiner should provide a complete rationale for any opinion offered.  

4. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



